DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) and Species A (Fig. 1) in the reply filed on 09 Jun 2022 is acknowledged. Claims 3-6, 9-12, and 14-20 are withdrawn from further consideration, as indicated in applicant’s remarks, pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species B, there being no allowable generic or linking claim.
Claim Objections
Claim(s) 1-2, 7-8, and 13 is/are objected to because of the following informalities:
Claim 1, Ln. 9 recites “the patient” which should read “a patient” as it is a first introduction
Claim 1, Ln. 9 recites “with respiratory gas” which should read “with the respiratory gas” following the earlier recitation
Claim 1, Ln. 9 recites “at least valve” which should read “at least one valve” for consistency with the earlier recitation
Claim 1, Ln. 10 recites “a patient” which should read “the patient”
Claim 1, Ln. 11 recites “comprising external air and/or oxygen and/or anesthetic gas” which should read “comprising the external air and/or the oxygen and/or the anesthetic gas” following the earlier recitation
Claim 2, Ln. 2-3 recites “mixing external air and/or oxygen and/or anesthetic gas” which should read ““mixing the external air and/or the oxygen and/or the anesthetic gas” following the earlier recitation
Claim 7, Ln. 5, 6, 12 & 14 each recite “the control device” which should read “the electronic control device” for consistency with claim 1
Claim 13, Ln. 11-12 recites “an anesthetic gas” which should read “the anesthetic gas” following after claim 1
Claim 13, Ln. 13 recites “deliver anesthetic gas” which should read “deliver the anesthetic gas” following the earlier recitation
Claim 13, Ln. 14 recites “with anesthetic gas” which should read “with the anesthetic gas” following the earlier recitation
Claim 13, Ln. 15 & 18 each recite “the control device” which should read “the electronic control device” for consistency with claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 7, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “by mixing external air and/or oxygen and/or anesthetic gas” in Ln. 2-3 which deems the claim indefinite. The phrase “by mixing” in plain language requires at least two constituents. The use of “and/or” statements throughout the limitation, however, only requires a minimum of one constituent (i.e. air “or” oxygen “or” anesthetic gas) which does not appear sufficient to cause the recited mixing.
Claim 7 recites the limitation “the control unit itself can be used …” in Ln. 6 which deems the claim indefinite. The phrase “can be used” is indefinite because it is unclear whether the control unit needs to be programmed to perform the subsequent functions or whether the limitation is merely a statement that the control unit is of a type of electronic device which could be used to perform the subsequent functions. For the purposes of examination the limitation will be interpreted as reading “the control unit itself is configured to …” such that the control unit is clearly recited as being programmed to performed the subsequent functions.
Claim 7 recites the limitation “functional assemblies” in Ln. 8 which deems the claim indefinite. The phrase “functional assemblies” does not by itself have any particular structural connotation in the art. A review of the specification finds discussion on Pg. 6, Ln. 21-23 that “[s]uch functional assemblies are, for example, a gas-dosing unit, a mixing chamber and a supply line.” It thus appears that the “functional assemblies” of the instant claim are defining structures already recited in claim 1. However, the claim language fails to make that connection clear. It appears the instant claim should be amended to specify that “functional assemblies” as encompassing those structures of claim 1 intended as being electronically regulated (e.g. the gas-dosing unit, the mixing chamber, the supply line). However, for the purposes of examination any elements controlled in the manner recited by the claim will be considered eligible for reading as a “functional assembly.”
Claim 7 recites the limitation “optionally measuring and/or regulating instruments” in Ln. 9 which deems the claim indefinite. The term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination all limitations based upon the “optionally” clause will not be interpreted as positively recited.
Claim 13 recites the limitation “the control unit can be used …” in Ln. 15 which deems the claim indefinite. The phrase “can be used” is indefinite because it is unclear whether the control unit needs to be programmed to perform the subsequent functions or whether the limitation is merely a statement that the control unit is of a type of electronic device which could be used to perform the subsequent functions. For the purposes of examination the limitation will be interpreted as reading “the control unit is configured to …” such that the control unit is clearly recited as being programmed to performed the subsequent functions.
Claim 13 recites the limitation “the power supply” in Ln. 20.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a power supply”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarler (U.S. Patent 10,226,591).
Regarding claim 1, Tarler discloses a respirator (Figs. 3 & 6b; Col. 17-20), wherein the respirator comprises an electronic control device (Fig. 6b #426) and a pneumatic main line (Figs. 1, 3 & 6b) in which the following are connected pneumatically: a respiratory gas source (Fig. 6b #416), at least one valve (Fig. 6b #418, 434, 436), a mixing chamber (Fig. 6b #414), a gas-dosing unit (Fig. 6b within #428 including and upstream of #408, 412; similarly illustrated in Fig. 3 within #200 including and upstream of #174, 176), and a supply line (Fig. 6b any or all of flow portion between outlet of #428 and “Mask”) , and wherein the gas-dosing unit is configured to convey external air and/or oxygen (Col. 16, Ln. 4-8) 
Regarding claim 2, Tarler discloses the mixing chamber is configured to make available respiratory gas by mixing the external air and/or the oxygen (Col. 16, Ln. 4-8) 
Regarding claim 7, Tarler discloses the respiratory gas source is configured as an electric fan (Col. 12, Ln. 5-9) and the at least one valve, comprising an inlet and an outlet in a valve housing (Col. 13, Ln. 20-25 – solenoid valves have a housing with inlet and outlet), is connected pneumatically via assemblies (Fig. 6b #406, 408, 412, 414, 430, 432, etc.) 
Regarding claim 8, Tarler discloses the at least one valve is configured as .
Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callaghan et al. (U.S. Pub. 2013/0087146).
Regarding claim 1, Callaghan discloses a respirator (Fig. 2; ¶0036), wherein the respirator comprises an electronic control device (Fig. 2 #60; ¶0036) and a pneumatic main line (Fig. 2) in which the following are connected pneumatically: a respiratory gas source (Fig. 2 #26), at least one valve (Fig. 2 #46; ¶0044), a mixing chamber (Fig. 2 between #29 & 26a; ¶0043), a gas-dosing unit (Fig. 2 upstream of #29 within #12; ¶0042), and a supply line (Fig. 2 #24; ¶0050) , and wherein the gas-dosing unit is configured to convey external air and/or oxygen (Fig. 2 left side) available the respiratory gas (Fig. 2), the supply line is configured to supply a patient with the respiratory gas (Fig. 2), and the at least one valve is configured to at least temporarily reduce a stream of respiratory gas to the patient (standard function of valve assembly 46 is to allow temporary flow reduction; ¶¶0068, 0070), the respiratory gas comprising the external air and/or the oxygen (Fig. 2 left side) 
Regarding claim 2, Callaghan discloses the mixing chamber is configured to make available respiratory gas by mixing the external air and/or the oxygen (¶¶0040-0043) 
Regarding claim 8, Callaghan  discloses the at least one valve is configured as .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al. (U.S. Pub. 2013/0087146) in view of DeVries et al. (U.S. Pub. 2002/0005197).
Regarding claim 7, Callaghan discloses the at least one valve (Fig. 2 #46), comprising an inlet and an outlet in a valve housing (¶¶0049-0050 – solenoid valves have a housing with inlet and outlet), is connected pneumatically via 0078-0079) 
Callaghan fails to disclose the respiratory gas source is configured as an electric fan; the compressor and the at least one valve are electronically regulated with the electronic control device in at least one common control circuit.
DeVries teaches a ventilator (Fig. 1) including a compressor (#30) operated with a turbine (¶0216). One of ordinary skill in the art would have thus recognized a turbine (i.e. an electric fan) to be a common particular form of compressor applied in the ventilator art. DeVries also teaches controller 12 as control all electronic elements of the system (Fig. 1; ¶¶0072-0074).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Callaghan the respiratory gas source is configured as an electric fan based upon the recognition that a turbine is a common particular form of compressor applied in the ventilator art in view of DeVries. It would further have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further specified in Callaghan the compressor and the at least one valve are electronically regulated with the electronic control device in at least one common control circuit as one of ordinary skill in the art would obviously considered a centralized control circuit to control all electronic elements of the system in view of DeVries.
Regarding claim 13, Callaghan discloses in a direction of flow (d), the gas-dosing unit is connected pneumatically to the mixing chamber (Fig. 2 from inlet of #12 to #29) which in turn is connected pneumatically to a suction input of the respiratory source (Fig. 2 #29 leads to #26), which fan output is connected pneumatically to the supply line (Fig. 2 #26 leads to patient’s lungs) and they thus form the pneumatic main line, wherein the at least one valve is connected pneumatically 
Callaghan fails to disclose the respiratory gas source is configured as an electric fan; the mixing chamber is configured to mix an anesthetic gas from fed-in gases, and the suction input is configured to deliver anesthetic gas, wherein the supply line is configured to supply the patient with anesthetic gas, the anesthetic gas containing oxygen and at least one anesthetic agent, wherein the electronic control device can be used to adjust a pneumatic feed of gases independently of each other and to adjust a respiration pressure and a respiration flow of the anesthetic gas, and wherein the electronic control device is additionally configured to automatically shut off the gas-dosing unit in the event of a failure of the electric fan and/or of a power supply and/or in the event of a failure of a processor and/or in the event of a software crashing.
Callaghan does teach that the fluids provided to the ventilation system 10 can include anesthetics (¶0038). One of ordinary skill in the art both recognizing the intent of Callaghan to mix oxygen into a respiratory gas in the ventilator (e.g. ¶0038 and Fig. 2) and the recognizing the common practice in the art of mixing an anesthetic agent with oxygen would have considered it prima facie obvious to have specified the anesthetic mixed in ventilation system 10 as comprising oxygen and an anesthetic agent. Further still, Callaghan teaches use of step-down regulators 28 to independently regulate the flow of individual constituent gases which will become the mixed respiratory gas (¶¶0040, 0042; Fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Callaghan the mixing chamber is configured to mix an anesthetic gas from fed-in gases, and the suction input is configured to deliver anesthetic gas, wherein the supply line is configured to supply the patient with anesthetic gas, the anesthetic gas containing oxygen and at least one anesthetic agent, wherein the electronic control device can be used to adjust a pneumatic feed of gases independently of each other and to adjust a respiration pressure and a respiration flow of the anesthetic gas based upon the teaching in Callaghan that anesthetic gas can be provided in combination with other teachings in Callaghan of independently regulate the flow of individual constituent gases which will become the mixed respiratory gas.
Further, Callaghan discloses power can be provided from an external source such as a wall outlet (¶0047). One of ordinary skill in the art would expect that in the event of a building power outage no power would be supplied to the electronics from the wall outlet and all electronically controlled activity of the device would cease. Such a power outage and the resultant cessation of electronic control can be obviously read under broadest reasonable interpretation as automatically shutting off the gas-dosing unit in the event of a failure of a power supply.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further specified in Callaghan the electronic control device is additionally configured to automatically shut off the gas-dosing unit in the event of a failure of a power supply based upon a recognition that operation of the gas-dosing unit is controlled by electronics which are themselves taught as reliant upon an external power supply such that when that external power supply is interrupted the electronics will also stop providing power to operate the gas-dosing unit further in view of Callaghan.
DeVries teaches a ventilator (Fig. 1) including a compressor (#30) operated with a turbine (¶0216). One of ordinary skill in the art would have thus recognized a turbine (i.e. an electric fan) to be a common particular form of compressor applied in the ventilator art.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further specified in Callaghan the respiratory gas source is configured as an electric fan based upon the recognition that a turbine is a common particular form of compressor applied in the ventilator art in view of DeVries.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding claim 1 further attention is specifically drawn to Leclerc et al. (U.S. Pub. 2003/0084900; Fig. 2), DeVries et al. (U.S. Pub. 2002/0005197; Fig. 1), and Ahmad (U.S. Pub. 2012/0006326; Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785